DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s submission filed on 1/18/2021. Currently claims 1-13 are pending and claims 1, 7, and 13 are independent.  Claims 1-12 have been amended from the previous claim set dated 9/18/2018.  No claims have been cancelled and claim 13 has been added.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 35 U.S.C. 112(f) interpretation of the claims is no longer being invoked because the claim elements “transfer means” have been amended to “transfer vehicle”.  Additionally, the 35 U.S.C. 101 rejections of claims 1-12 have been withdrawn because the claims now include the limitation of “movement of the specified transfer vehicle is controlled based on conveyance instructions transmitted by the management computer” which takes the claim as a whole out of the abstract.  Specifically, this language overcomes the 101 rejection within the Step 2A (Prong 1) analysis.   

	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-183138 (Japan), filed on 9/25/2017, however a translated copy of that application is needed to perfect priority.  

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (USPGPUB 2013/0184849).
Regarding claim 13 (New), Chan discloses a material supply support system (Chan ¶4 - Embodiments generally relate to methods for automated handling for forming a device and automated handling systems for forming a device) comprising: a management computer; and a plurality of transfer vehicles coupled to the management computer via a communication network (Chan ¶6 - The system includes AGV transport units, AGV U/L units and a production control system), an information acquisition unit that acquires 5production planning information (Chan ¶81 - data unit 730. The data unit contains all data related to the manufacturing process, such as wafer IDs, recipes, tools, locations of tools, as well as other information related to the manufacturing process), As shown in FIG. 4b, the transport unit 400 includes four carrier holders 480 {i.e. placeable reels}. For example, a frame 450 is disposed on the base. Two carrier holders are disposed on a bottom shelf 451 while two others are disposed on an upper shelf 452 of the frame. This arrangement enables the transport to securely hold four carriers, for example, two on the upper shelf above two on the bottom shelf), wherein the number of placeable reels is used to specify one of the plurality of transfer vehicles for placing and transporting materials (Chan Table 1 - Chan ¶64 - The number of U/L and transport units in the transport system may be selected appropriately based on the layout of the production area or areas); a delivering instruction creator that creates a delivering instruction for picking up the materials to be supplied to the manufacturing facility from the material storage cabinet and placing the materials on the transfer vehicle based on the production planning information, the storage material information, the transfer vehicle information, and the worker information which are acquired by 20the information acquisition unit (Chan ¶6 - The production control system {i.e. instruction creator} issues commands to the AGV transport and AGV U/L units to control the flow of production for forming the device); and a delivering instruction transmission unit (Chan ¶42 - The AGVs include a communication system (i.e. instruction transmission unit). In one embodiment, the communication system is a wireless communication system, enabling it to communicate with tools, the manufacturing system as well as other AGVs) that transmits the delivering instruction and wherein after the delivering instruction is The system includes AGV transport units, AGV U/L units and a production control system. The production control system issues commands to the AGV transport and AGV U/L units to control the flow of production for forming the device).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (USPGPUB 2013/0184849) in view of Nozawa (USPGPUB 2020/0125073).
Regarding claims 1 and 7 (Amended), Chan discloses a material supply support system (Chan ¶4 - Embodiments generally relate to methods for automated handling for forming a device and automated handling systems for forming a device) comprising: a management computer; and a plurality of transfer vehicles coupled to the management computer via a communication network (Chan ¶6 - The system includes AGV transport units, AGV U/L units and a production control system), an information acquisition unit that acquires 5production planning information (Chan ¶81 - data unit 730. The data unit contains all data related to the manufacturing process, such as wafer IDs, recipes, tools, locations of tools, as well as other information related to the manufacturing process), transfer vehicle information including information for specifying 10transfer vehicle for placing the materials and transporting the materials to the manufacturing facility (Chan ¶47 - Furthermore, the map facilitates tracking of AGV {i.e. transfer vehicle} locations. For example, the AGV can communicate its location within the manufacturing facility to, for example, a production control system); a delivering instruction creator that creates a delivering instruction for picking up the materials to be supplied to the manufacturing facility from the material storage cabinet and placing the materials on the transfer vehicle based on the production planning information, the storage material information, the transfer vehicle information, and the worker information which are acquired by 20the information acquisition unit (Chan ¶6 - The production control system {i.e. instruction creator} issues commands to the AGV transport and AGV U/L units to control the flow of production for forming the device); and a delivering instruction transmission unit (Chan ¶42 - The AGVs include a communication system (i.e. instruction transmission unit). In one embodiment, the communication system is a wireless communication system, enabling it to communicate with tools, the manufacturing system as well as other AGVs) that transmits the delivering instruction and wherein after the delivering instruction is transmitted, movement of the specified transfer vehicle is controlled based on conveyance instructions transmitted by the management computer (Chan ¶6 - The system includes AGV transport units, AGV U/L units and a production control system. The production control system issues commands to the AGV transport and AGV U/L units to control the flow of production for forming the device).
Chan lacks each transfer vehicle comprising a display to display a delivering work remaining time to complete a loading process, wherein the delivering work remaining time is calculated by the management computer based on a supply expectation time and transmitted to the respective transfer vehicle via the communication network; wherein the supply expectation time indicating an expected time to supply a respective material.
Nozawa, from the same field of endeavor, teaches each transfer vehicle comprising a display (Nozawa Fig. 6 - 56) to display a delivering work remaining time to complete a loading process, wherein the delivering work remaining time is calculated by the management computer based on a supply expectation time and transmitted to the respective transfer vehicle via the communication network; wherein the supply expectation time indicating an expected time to supply a respective material (Nozawa ¶51 - Subsequently, management control section 88 causes a timer to start measuring the elapsed time from the start of the conveying in and out process (step S220), and causes display 56 to display the length of time (for example, the number of seconds) left until mobile robot 50 starts moving based on the difference between the estimated working time and the elapsed time (step S230). Then, management control section 88 waits until mobile robot 50 starts moving (step S240), and if mobile robot 50 has not yet started moving, management control section 88 executes the processing in step S230 repeatedly and causes display 56 to display thereon the time remaining until mobile robot 56 starts moving).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the material transfer 
Regarding claims 2 and 8 (Amended), Chan in view of Nozawa discloses a material supply support system (Chan ¶4 - Embodiments generally relate to methods for automated handling for forming a device and automated handling systems for forming a device).
Nozawa further teaches acquiring used material information including a remaining amount of materials used (Nozawa ¶30 - Information on the number of components in the feeder information may constitute information capable of identifying whether the number of components of feeder 30 is "Full" (unused) or "Empty" (already used in mounting machine 20) or may constitute a value representing the number of remaining components. In the latter case, management control unit 88 acquires the number of remaining components on each feeder 30 from mounting control section 28 at each predetermined cycle to update feeder holding information 89c.).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the material transfer methodology/system of Chan by including the display control techniques of Nozawa 
Regarding claims 3 and 9 (Amended), Chan in view of Nozawa discloses the delivering instruction creator creates the delivering instruction (Chan ¶79 - The production control system instructs the transport system to effect the transfer of the lot from Location A to Location B) including an order in which the materials are picked up from a 5material storage cabinet (Chan ¶82 - The MES contains an inventory list of the lots in the production area and information concerning the lots such as lot priority and dispatching lot sequence {i.e. pickup order}).
Regarding claims 4 and 10 (Amended), Chan in view of Nozawa discloses the information acquisition unit further acquires floor layout information including at least one of a disposition of the manufacturing facility, 10a disposition of a material storage cabinet, a traveling route of the transfer vehicle, and a moving speed of the transfer vehicle (Chan ¶47 - The map {i.e. layout information}, for example, identifies machines and their locations in the production facility. The map also includes routes in the production facility), and wherein the delivering instruction creator creates the delivering instruction (Chan ¶6 - The production control system {i.e. instruction creator} issues commands) including an order in which the materials are placed on the transfer vehicle FIGS. 1a-d show various embodiments of a layout of a fabrication facility and possible routing of material transfers {i.e. order of loading}).
Regarding claims 5 and 11 (Amended), Chan in view of Nozawa discloses a material supply support system (Chan ¶4 - Embodiments generally relate to methods for automated handling for forming a device and automated handling systems for forming a device).
Nozawa further teaches a delivering work remaining time transmission unit, 20wherein the transfer vehicle includes a remaining time display unit that displays a predetermined remaining time, and wherein the delivering work remaining time transmission unit transmits information relating to a delivering work remaining time until a scheduled completion time of the delivering work to the remaining time display 25unit (Nozawa ¶51 - Subsequently, management control section 88 causes a timer to start measuring the elapsed time from the start of the conveying in and out process (step S220), and causes display 56 to display the length of time (for example, the number of seconds) left until mobile robot 50 starts moving based on the difference between the estimated working time and the elapsed time (step S230). Then, management control section 88 waits until mobile robot 50 starts moving (step S240), and if mobile robot 50 has not yet started moving, management control section 88 executes the processing in step S230 repeatedly and causes display 56 to display thereon the time remaining until mobile robot 56 starts moving). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the material transfer 
Regarding claims 6 and 12 (Amended), Chan in view of Nozawa discloses the transfer vehicle information includes an operation status of the transfer vehicle (Chan ¶69 - The U/L and transport units may also communicate with the production control system, informing it of their status), and wherein the delivering instruction creator determines the transfer vehicle for placing the materials from the operation status (Chan ¶79 - The production control system {i.e. instruction creator} may instruct the appropriate AGV units to initiate a transfer...The production control system instructs the transport system to effect the transfer of the lot from Location A to Location B. This may involve just the U/L unit or both U/L and transport units).



	Response to Arguments
Applicant's arguments filed 1/18/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding priority, Examiner acknowledges that the foreign priority documents have been received but that a translated copy of that document is needed to perfect priority.
Regarding arguments related to the 35 U.S.C. 112(f) interpretation of the claims, 112(f) is no longer being invoked because the claim elements “transfer means” have been amended to “transfer vehicle”.  
Arguments related to the 35 U.S.C. 101 rejections of claims 1-12 are moot because those rejections have been withdrawn.  They have been withdrawn because the claims now include the limitation of “movement of the specified transfer vehicle is controlled based on conveyance instructions transmitted by the management computer” which takes the claim as a whole out of the abstract.  Specifically, this language overcomes the 101 rejection within the Step 2A (Prong 1) analysis.
Regarding the 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to supply expectation time.  In light of this amendment, Examiner agrees that the original reference did not teach this, however the amendment necessitated further search and consideration.  As a result of this updated search, prior art was found that does teach these limitations (Nozawa as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624